Citation Nr: 0013878	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from February 1955 to 
December 1956.  This appeal arises from a September 1998 
rating decision of the Pittsburgh, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Results of the March 1998 VA audiometric examination 
correspond to a level I and level XI in the right and left 
ears, respectively, under the criteria in effect prior to and 
after June 1999.  

2.  Results of the January 1999 VA audiometric examination 
correspond to a level I and level XI hearing in the right and 
left ears, respectively, under the old and new criteria.  

3.  The veteran's bilateral hearing loss is productive of no 
more than a 10 percent evaluation, prior to and after 
June 1999.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, 
Diagnostic Code 6100 (prior to and after June 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is important to note that the veteran's 
claim for an evaluation in excess of 10 percent for bilateral 
hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
that is plausible.  In this case, the veteran has asserted 
that his bilateral hearing loss is more severe than currently 
evaluated; thus, his claim for an increase is well grounded.  
The Board also is satisfied that all relevant facts have been 
properly developed.  The veteran has undergone VA 
examinations in March 1998 and January 1999.  The record is 
now complete; there is no further obligation to assist the 
veteran in the development of his claim as mandated by 
38 U.S.C.A. § 5107(a).  

Service connection for bilateral hearing loss was granted by 
rating decision of April 1957.  A 10 percent evaluation was 
awarded, effective December 1956.  The 10 percent evaluation 
has been in effect since that date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
64 Fed. Reg. 25,210 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The regulatory amendments noted above were not in effect at 
the time the RO issued its decision assigning a 10 percent 
evaluation for the veteran's hearing loss and, therefore, 
would not have been applied by the RO in making its 
determination.  However, in a June 1999 supplemental 
statement of the case (SSOC), the RO noted that there was a 
change in regulations effective June 1999, and that the 
amendment did not change the evaluation assigned for the 
veteran's bilateral hearing loss.  In view of that, the Board 
finds that the veteran is not prejudiced by the Board 
proceeding with appellate review since the new regulations 
have been considered by the RO.  

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of pure tone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to an increased 
evaluation for hearing loss, it must be shown that certain 
minimum combination levels of speech discrimination loss and 
average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the new versions of these tables, and finds that there has 
been no discernable change in them.  Further, it is noted 
that the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, they only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for  improvement by hearing 
aids.  Currently (and since June 1999), section 4.86a 
addresses exceptional patterns of hearing loss.  The 
exceptional patterns addressed in that section are when the 
pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  

With respect to the actual application of the criteria used 
for evaluating hearing loss in this case, it is observed that 
they make provision for a range of disability ratings, from 
noncompensable (zero percent) to 100 percent.  As indicated 
above, this is based upon impairment of hearing as measured 
by the results of controlled speech discrimination tests, 
together with the average hearing threshold as measured by 
pure tone audiometry in the frequencies of 1000, 2000, 3000, 
and 4000 hertz.  The rating schedule establishes 11 levels of 
auditory acuity, designated from level I, for essentially 
normal hearing, to level XI, for profound deafness.  See 38 
C.F.R. § 4.85 and Diagnostic Code 6100.  The specific 
assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).   

The veteran underwent a VA audiology examination conducted 
for VA purposes in March 1998.  This examination revealed an 
average pure tone threshold at 1000, 2000, 3000, and 4000 
hertz of 45 decibels in the right ear and 0 decibels in the 
left ear, with speech recognition ability of 92 percent in 
the right ear and 0 percent in the left ear.  This 
corresponds to a level I hearing in the right ear and a level 
XI hearing in the left ear, pursuant to the Rating Schedule, 
prior to June 1999.  If evaluated under the new criteria, the 
veteran's right ear results in a level I as well. Table VIA 
is not applicable because the veteran does not have a right 
ear hearing loss of 55 decibels or greater in each of the 
frequencies 1000, 2000, 3000, and 4000 hertz; because the 
veteran does not have a 70 decibel loss or greater at 2000 
hertz; and because no examiner has certified that the speech 
discrimination test is inappropriate in his case.  38 C.F.R. 
§§ 4.85, 4.86.

The veteran was examined for VA purposes again in 
January 1999.  This audiology report revealed an average pure 
tone threshold at 1000, 2000, 3000, and 4000 hertz of 41 
decibels in the right ear and 0 decibels in the left ear, 
with speech recognition ability of 98 percent in the right 
ear and 0 percent in the left ear.  This corresponds to a 
level I hearing acuity in the right ear and level XI in the 
left ear, pursuant to the Rating Schedule, under the old and 
new criteria.  

A level I hearing loss combined with a level XI hearing loss 
equates to a 10 percent evaluation under both the old and new 
criteria.  38 C.F.R. § 4.85, 4.86.  Under these 
circumstances, there is no basis for assignment of a higher 
evaluation.  The assignment of a specific disability 
evaluation for hearing loss is achieved by a the mechanical 
application of the Rating Schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.  Lendenmann.  Based on the foregoing, an evaluation 
in excess of 10 percent for bilateral hearing loss is not 
warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for bilateral hearing loss is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

